DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-6 and 9 is the inclusion of the limitation a liquid discharge head that includes a first and second substrate, wherein the first substrate includes a through hole penetrating through the first substrate and a second substrate includes a communication hole communicating with the through hole of the first substrate and an air communication channel on a surface opposite to a bonding surface that communicates with the terminal opening and the communicating hole.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claim(s) 7 is the inclusion of the limitation a discharge device that includes a liquid discharge head including a first and second substrate, wherein the first substrate includes a through hole penetrating through the first substrate and a second substrate includes a communication hole communicating with the through hole of the first substrate and an air communication channel on a surface opposite to a bonding surface that communicates with the terminal opening and the communicating hole.  It is these limitations found in the claims, as it is 
The primary reason for the allowance of claim(s) 8 is the inclusion of the limitation a liquid discharge apparatus that includes a discharge device that including a liquid discharge head including a first and second substrate, wherein the first substrate includes a through hole penetrating through the first substrate and a second substrate includes a communication hole communicating with the through hole of the first substrate and an air communication channel on a surface opposite to a bonding surface that communicates with the terminal opening and the communicating hole.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claim(s) 10 is the inclusion of the limitation a bonded substrate that includes a first and second substrate, wherein the first substrate includes a through hole penetrating through the first substrate and a second substrate includes a communication hole communicating with the through hole of the first substrate and an air communication channel on a surface opposite to a bonding surface that communicates with the terminal opening and the communicating hole.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Publication Application No. (2016/0001556) to Masuda et al. (hereinafter Masuda et al.).
Regarding Claim 1, Masuda et al. teaches a liquid discharge head (see Fig. 1) comprising: a nozzle (11, Figs. 1-2) configured to discharge a liquid [Paragraph 0027]; a pressure chamber (13, Figs. 1-2) communicating with the nozzle (11) [Paragraph 0027]; a pressure generator (16, Figs. 1-2) configured to apply pressure on the pressure chamber (13) [Paragraph 0027]; a first substrate (14, 15, Figs. 1-2) including a terminal electrode (23, Fig. 2) connected to the pressure generator (16), and a second substrate (18, 19, 20, Fig. 2) including a bonding surface bonded to the first substrate (14, 15), the second substrate (18, 19, 20) including a terminal opening exposing the terminal electrode (23)  of the first substrate (14, 15) [Paragraphs 0027-0028, see also Figs. 1-2].
Masuda et al. fails to teach wherein the first substrate includes a through hole penetrating through the first substrate, and the second substrate includes: a communication hole communicating with the through hole of the first substrate; and an air communication channel on a surface opposite to the bonding surface, the air communication channel communicating with the terminal opening and the communicating hole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853